Citation Nr: 1508568	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-22 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.  

3.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues were previously remanded by the Board in May 2014 to schedule the Veteran for a Board hearing.  The issues have since returned to the Board.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2014.  The Veteran also testified before a VLJ who is no longer employed at the Board in February 2013.  Transcripts of the hearings are associated with the claims file.  

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, issue of TDIU has been raised by the record.  See e.g., 2013 and 2014 Board hearing transcripts.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board. Id.  Thus, the issue on appeal is as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, further evidentiary development is required prior to the adjudication of the claims.  

The Board observes that the Veteran was last afforded a VA examination in January 2011.  Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, the Veteran testified in a February 2013 Board hearing that his condition was worsening and requested another examination.  See February 2013 Board hearing, pg. 6.  In light of the Veteran's assertions that his condition may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

As noted above, the Board finds that the record has raised a claim for a TDIU rating.  Rice v. Shinseki, supra.  In light of Rice, the fact that a TDIU rating claim is inextricably intertwined with the increased rating claim and the fact that the Veteran has not received appropriate notice regarding the TDIU issue, the Board finds that the claim for a TDIU rating must also be remanded.

Accordingly, this case is remanded for the following:

1.  Obtain any updated VA treatment records beyond June 2012.  

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.

3.  After the above development has been completed, the Veteran should then be afforded an appropriate VA examination, to determine the current nature and severity of his service-connected cervical degenerative disc disease with right upper extremity radiculopathy.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's cervical spine disability and right upper extremity radiculopathy.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire cervical spine, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.

Neurological testing must be conducted and the examiner should indicate which nerves are involved, if any, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or radiculopathy as a result of his cervical spine disability.

With respect to the Veteran's right upper extremity radiculopathy, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.  

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner should opine as to whether the Veteran's service-connected cervical degenerative disc disease with right upper extremity radiculopathy, separately or collectively, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


